United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF TRANSPORTATION,
TRANSPORTATION SECURITY
ADMINISTRATION, Lihue, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-107
Issued: March 27, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 21, 2013 appellant filed a timely appeal of the October 2, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merit decision of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an occupational
disease in the performance of duty.
FACTUAL HISTORY
On August 12, 2013 appellant then a 38-year-old transportation security officer filed a
Form CA-2, occupational disease claim alleging that she developed heat stroke while working at
1

5 U.S.C. §§ 8101-8193.

a checkpoint while in the performance of duty. She became aware of her condition and realized
it was causally related to her employment on July 30, 2013. Appellant did not stop work.
On August 19, 2013 OWCP advised appellant of the type of evidence needed to establish
her claim. It particularly requested that she submit a physician’s reasoned opinion addressing the
relationship of her claimed condition and specific work factors.
The employing establishment submitted an August 7, 2013 incident report from
Crystal M. DeRego, supervisory transportation security officer, who noted that on August 7,
2013 appellant reported that she felt ill and was hot and had a headache. Ms. DeRego noted
appellant reported feeling ill one week prior with the same symptoms, refused medical attention
but rested in the break room for two hours. Appellant refused to go home because she did not
have enough leave and indicated that she would file a claim for compensation. Ms. DeRego
noted that appellant reported to the break room and then was taken to the hospital for treatment.
In a letter of contravention dated August 30, 2013, the employing establishment asserted that
appellant had not established her claim.
In a statement dated September 6, 2013, appellant indicated that on July 30, 2013 it was
extremely hot and humid as a tropical storm had passed through the area. She noted working in
the airport main checkpoint and noticed the temperature was 86.1. Appellant noted that she was
scheduled to be an x-ray operator in a lane that was close to a wall without air circulation. She
advised that by 1:55 p.m. she was overheated and developed heat stroke and her heart started to
race, she began to pant, she became nauseous, weak and dizzy and requested to sit in the break
room. Appellant reported the symptoms of weakness, dizziness, fatigue, headaches, nausea
lasted for three weeks.
Appellant submitted a Hawaii emergency medical services (EMS) report prepared by an
unidentifiable health care provider on August 1, 2013 which noted her complaints of a frontal
headache for two days. She reported not feeling well with symptoms of fever and chills.
Appellant was diagnosed with frontal headache, possible migraine versus rebound headaches and
anxiety.
Appellant was treated by Dr. Erik J. Schumacher, Board-certified in emergency
medicine, on August 1, 2013, for a headache present for two days which developed at work. She
reported resting and within a couple of hours the headache resolved. Appellant returned to work
and stated that the headache and nausea returned and attributed the symptoms to an extremely
hot day. Dr. Schumacher noted normal examination findings. He diagnosed acute headache and
discharged appellant from his care in satisfactory condition. Appellant was provided discharge
instructions for headaches.
Appellant was treated by Dr. Spencer Smith, Board-certified in emergency medicine, on
August 7, 2013, for headache, dizziness and nausea. She reported that she “overdid it” at work
last week and was treated in the emergency room for heat stroke. Appellant indicated that she
was discharged from the emergency room in stable condition and attempted to return to work but
continued to feel dizzy, nauseated with a persistent headache. Dr. Smith noted normal
examination findings. He diagnosed headache, dizziness and nausea and discharged appellant.
Dr. Smith noted that she was given valium for the dizziness but she continued to have lingering
2

symptoms. He noted that appellant requested a lengthy release from work to rest. Dr. Smith
provided her with discharge instructions for self-care for headaches. In a medical excuse form
dated August 7, 2013, he treated appellant for an illness and diagnosed “medical” and stated that
she could not work from August 8 to 17, 2013. Appellant submitted laboratory reports dated
August 7, 2013 and discharge instructions for self-care for headaches.
In an October 2, 2013 decision, OWCP denied the claim on the grounds that the medical
evidence was insufficient to establish that appellant’s claimed conditions were casually related to
work events.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims that he or she sustained an
injury in the performance of duty, he or she must submit sufficient evidence to establish that he
or she experienced a specific event, incident or exposure occurring at the time, place and in the
manner alleged. Appellant must also establish that such event, incident or exposure caused an
injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3
ANALYSIS
It is not disputed that appellant’s duties as transportation security officer included
prolonged standing and being exposed to temperatures of approximately 85 degrees while
performing her duties. It is also not disputed that she has been diagnosed with acute headache,
dizziness and nausea. However, appellant has not submitted sufficient medical evidence to
2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
3

Solomon Polen, 51 ECAB 341 (2000).

3

establish that any of these conditions are causally related to specific employment factors or
conditions.
Appellant submitted an August 1, 2013 report from Dr. Schumacher who, had treated her
for a headache two days prior at work. She reported her headache resolved after rest but, upon
returning to work, the headache and nausea returned. Appellant attributed her symptoms to an
extremely hot day. Dr. Schumacher noted normal findings on examination and diagnosed acute
headache and discharged her from his care in satisfactory condition. He appears to be repeating
the history of injury as reported by appellant without providing own opinion regarding whether
her condition was work related. To the extent that Dr. Schumacher is providing his own opinion,
he did not provide a rationalized opinion regarding the causal relationship between her
headaches, dizziness and nausea and the factors of employment believed to have caused or
contributed to such condition.4 Therefore, this report is insufficient to meet appellant’s burden of
proof.
In an August 7, 2013 report, Dr. Smith treated appellant for headache, dizziness and
nausea. Appellant reported that she overdid it at work and was treated in the emergency room
for heat stroke. She indicated that she was discharged from the emergency room in stable
condition and attempted to return to work but continued to feel dizzy, nauseated with a persistent
headache. Dr. Smith noted an essentially normal examination and diagnosed headache, dizziness
and nausea and discharged appellant. As noted above, he appears to be repeating the history of
injury as reported by her without providing his own opinion regarding whether her condition was
work related. Even if this could be construed as an opinion supporting causal relationship,
Dr. Smith did not provide medical rationale explaining that particular work factors caused or
aggravated appellant’s headaches, dizziness and nausea.5 Therefore, this report is insufficient to
meet appellant’s burden of proof. Also submitted was an August 7, 2013 medical excuse form
from Dr. Smith who treated her for an illness and diagnosed “medical” and stated that appellant
could not work from August 8 to 17, 2013. However, this note is of limited probative value as it
does not address whether employment factors caused appellant’s disability. Therefore this note
in insufficient to meet her burden of proof.
Other medical evidence submitted by appellant including laboratory reports and
discharge instructions for a headache are also insufficient as such evidence does not provide a
physician’s opinion on the causal relationship between her job and her diagnosed headaches,
dizziness and nausea. Consequently, the medical evidence is not sufficient to meet her burden of
proof.
Appellant also submitted an August 1, 2013 Hawaii EMS report prepared by an
unidentifiable health care provider which noted her complaints of a frontal headache and
diagnosed frontal headache, possible migraine versus rebound headaches and anxiety. However,
this is of no probative medical weight as there is no evidence that this document is from a
physician. The Board has held that a medical report may not be considered as probative medical
4

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
5

See supra note 5.

4

evidence if there is no indication that the person completing the report qualifies as a physician as
defined in 5 U.S.C. § 8101(2).6
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
claimed conditions were causally related to her employment.7
ORDER
IT IS HEREBY ORDERED THAT the October 2, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 27, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

C.B., Docket No. 09-2027 (issued May 12, 2010).

7

With her request for an appeal, appellant submitted additional evidence. However, the Board may not consider
new evidence on appeal; see 20 C.F.R. § 501.2(c).

5

